NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDUARDO ORTEGA CHAVEZ, AKA                      No.    18-71575
Eduardo Chavez, AKA Eduardo Chavez-
Ortega, AKA Edwardo Chavez-Ortega,              Agency No. A076-694-022
AKA Eduardo Chavis-Ortega, AKA
Eduardo Ortega, AKA Eduardo Ortega
Chavez, AKA Sapo,                               MEMORANDUM*

                Petitioner,

 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Eduardo Ortega Chavez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

We deny the petition for review.

       In his opening brief, Ortega Chavez fails to challenge the agency’s

determination that he was convicted of a particularly serious crime and is therefore

ineligible for asylum and withholding of removal. See Corro-Barragan v. Holder,

718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to contest issue in opening brief

resulted in waiver). Thus, Ortega Chavez’s asylum and withholding of removal

claims fail.

       Substantial evidence supports the agency’s denial of deferral of removal

under CAT because Ortega Chavez failed to show it is more likely than not he will

be tortured if returned to Mexico. See Delgado-Ortiz v. Holder, 600 F.3d 1148,

1152 (9th Cir. 2010) (generalized evidence of violence and crime in Mexico was

not particular to the petitioner and insufficient to establish eligibility for CAT

relief).

       We reject Ortega Chavez’s contention that the agency violated his due

                                           2                                     18-71575
process rights by failing to consider his evidence. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                         3                                   18-71575